Filed Pursuant to Rule 424(b)(3) Registration No. 333-150248 Prospectus Supplement No. 2 dated October 19, 2009 to Prospectus dated April 30, 2009, as previously supplemented by Prospectus Supplement No. 1 dated July 31, 2009 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership October 19, 2009 Dear Investor in Owens Mortgage Investment Fund: Many of you have requested current information on the outcome of the recent consent solicitation by Owens Mortgage Investment Fund, a California Limited Partnership (the “Fund”).I am writing to update you on the results of the consent solicitation, as well as recent events regarding the maturity of the Fund’s bank line of credit.This letter and the more detailed discussion that follows it are a “Prospectus Supplement,” updating the Prospectus dated April 30, 2009 and earlier Prospectus Supplement dated July 31, 2009, which you previously received. Line of Credit The Fund’s bank line of credit matured on July 31, 2009, with the Fund owing a principal balance of about $39,500,000.Since then, we have been working with the banks to obtain an extension, which was recently achieved when we executed a Modification to Credit Agreement with the banks on October 13, 2009.The Modification extended the credit line’s maturity to March31,2010 but, in return, imposed new terms on the Fund that will apply until the line is fully repaid.One new requirement is that all loan payoffs and all proceeds from the sale of real estate be remitted to the banks to pay down the line of credit.In the past, under more normal conditions, the Fund has always been able to retire its bank debt from loan payoffs.Presently, we are experiencing an unprecedented level of delinquent and past maturity loans.This trend has limited the Fund’s ability to timely repay the line of credit.The banks have further encouraged the Fund to retire the credit line by increasing the interest rate floor charged on the line from 5% to 7.5%.Another new requirement is that we pay the line of credit before any capital is returned to limited partners.This means that we will not be able to make any distributions or fulfill any withdrawal requests for the remainder of 2009 and potentially part of 2010. The modified credit terms also do not allow us to pay out yield to limited partners in excess of 3% per year. Obtaining an extension of the credit line’s maturity date was a necessity for the Partnership. However, because of the restrictive conditions imposed as part of the extension, it is important for the Fund to retire the line of credit as soon as reasonably possible.In October 2009, the Fund reduced the principal balance to approximately $31,300,000 using proceeds of a loan payoff, and we expect additional loan payoffs that will allow the Fund to reduce the balance further by the end of 2009 or early 2010.Also, we have three properties in contract to be sold and anticipate additional loan payoffs before March2010, which we expect will retire the balance outstanding on the line of credit. This Prospectus Supplement No. 2 is prepared as of October 19, 2009.It contains new and additional information beyond that in the Prospectus, as previously supplemented, and should be read in conjunction with the Prospectus, as previously supplemented. Consent Solicitation and Votes of Limited Partners On about July 1, 2009, we sent out a Consent Solicitation Statement to all limited partners of the Fund, proposing amendments to the Fund’s Limited Partnership Agreement (the “Agreement”).As of this writing, we have received votes from approximately 60% of the limited partners, and the majority of limited partners voted in favor of the proposed amendments. Effective October 13, 2009, the Agreement has been amended to reflect the proposals. Among other changes, the most significant effect is that Fund distributions directed by the General Partner, combined with withdrawals paid upon request of limited partners, will be limited to 10% of the Fund’s capital on an annual basis.Because of the line of credit restrictions described above, in 2009, you should not expect the Fund to pay either elective distributions or further withdrawals.It is the General Partner’s intention that, in 2010, after the line of credit has been repaid in full, and when the Fund has cash available for distribution from loan payoffs or property sales, the Fund will make a distribution to every limited partner on a pro rata basis up to a maximum of 10% of the capital of the Fund.After that distribution is made, because of the new limitations in the Agreement, no further distributions or withdrawal payments would be permitted in 2010.We believe that the adoption of the amended Agreement and future payment of pro rata distributions will benefit all limited partners. Thank you for your continued support.If you have any specific questions, please call me, Bryan Draper, Bill Dutra, Andy Navone or Melina Platt. Yours truly, /s/ William C. Owens William C. Owens President, Owens Financial Group, Inc. General Partner of Owens Mortgage Investment Fund 2 Filed Pursuant to Rule 424(b)(3) Registration No. 333-150248 Prospectus Supplement No. 2 dated October 19, 2009 to Prospectus dated April 30, 2009, as previously supplemented by Prospectus Supplement No. 1 dated July 31, 2009 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership Up to 100,000,000 Units of Limited Partnership Interests This Prospectus Supplement No. 2 updates the Partnership’s Prospectus dated April 30, 2009, as previously supplemented by Prospectus Supplement No. 1 dated July 31, 2009, with respect to the Partnership’s offering of its Units of Limited Partnership Interests. Summary This Prospectus Supplement No. 2 principally relates to two developments occurring subsequent to Prospectus Supplement No. 1:modifications to the Partnership’s and its General Partner’s line of credit agreements, and changes to the Partnership’s limited partnership agreement. Modifications to the Partnership’s and its General Partner’s Line of Credit Agreements On October 13, 2009, the Partnership and Owens Financial Group, Inc., its General Partner, each entered into a Modification to Credit Agreement with the group of banks serving as lenders under each of their respective line of credit agreements.The Modifications were required by the lending banks in order to extend the July2009 maturity date of each borrower’s line of credit. The principal effect of the Modifications is to extend the Partnership’s line of credit maturity date to March31, 2010 and the General Partner’s line of credit maturity date to July 30, 2010, in consideration for which the banks will receive increased interest payments on such borrowings, and the Partnership and the General Partner are subject to modified loan covenants.Further information is set forth under “Discussion” below. Amendments to the Partnership Agreement Effective October 13, 2009, the General Partner adopted amendments to the Partnership’s Sixth Amended and Restated Limited Partnership Agreement, dated March 13, 2001.The General Partner adopted the Partnership’s Seventh Amended and Restated Limited Partnership Agreement, dated October13,2009, in order to reflect the amendments, in accordance with the General Partner’s receipt of the approval of the amendments by limited partners holding a majority of the Partnership’s outstanding Units.The limited partners’ approval of the amendments was sought in a Consent Solicitation Statement sent to the Partnership’s limited partners on or about July1,2009. The principal effect of the adoption of the amendments is to place an annual aggregate limit of 10% of the Partnership’s capital on distributions authorized by the General Partner and withdrawals by limited partners.Further information is set forth under “Discussion” below. This Prospectus Supplement No. 2 is prepared as of October 19, 2009.It contains new and additional information beyond that in the Prospectus, as previously supplemented, and should be read in conjunction with the Prospectus, as previously supplemented. Discussion The Prospectus is updated as set forth below, in order to reflect the execution of the Modifications to Credit Agreement, and the adoption of the amendments to the limited partnership agreement and the resulting modification of the Partnership’s Units.Page references are to pages in the April 30, 2009 Prospectus. 1.Amended and Restated Partnership Agreement Exhibit A to the Prospectus, the Sixth Amended and Restated Limited Partnership Agreement, dated March 13, 2001, is superseded by the Seventh Amended and Restated Limited Partnership Agreement, dated October13,2009, attached as Exhibit A hereto, and incorporated by reference into this Prospectus Supplement No. 2. 2.Summary of the Offering “Summary of the Offering,” beginning at page 3, is modified as follows: · The third bullet of “Summary Risk Factors” on page 4 is replaced with the following: · There has been a significant reduction in cash available to honor withdrawal requests of limited partners due to a variety of factors including deferral of requested 2008 withdrawals until January 2009; limitations in the Partnership Agreement on the amount of Partnership capital available to fund withdrawals; the need to retain funds in order to pay down the Partnership’s line of credit; and more recently in October 2009, a prohibition on capital distributions and withdrawal payments in the Partnership’s line of credit agreement.As a result, the Partnership anticipates continued delays in honoring withdrawal requests in 2009 and possibly early 2010. …………… · The eighth bullet of “Summary Risk Factors” on page 4 is replaced with the following: · Any borrowing by us may increase the risk of your investment and reduce the amount we have available to distribute to you. The Partnership has a bank line of credit agreement, under which it is not permitted to borrow any further amounts.The line of credit’s maturity has been extended to March 2010, by which time the Partnership must repay or refinance its outstanding borrowings.Until the full retirement of the credit line, the Partnership must apply towards its repayment all net proceeds of property sales and all principal payments received on loans. …………… 4 · The twelfth bullet of “Summary Risk Factors” on page 5 is replaced with the following: · The General Partner’s line of credit has been frozen since March 2009, and its maturity was recently extended to July 2010. The General Partner also has agreed not to incur any new indebtedness.Partially due to this credit restriction, the General Partner is experiencing reduced liquidity. If the General Partner’s liquidity problem worsens, the Partnership could be negatively impacted and may have to elect a new General Partner that may or may not have comparable relevant experience. …………… · “Partnership Borrowing” on page 8 is replaced with the following: Partnership Borrowing We have obtained a bank line of credit, under authority of the Partnership Agreement, which we have used from time to time to acquire or make mortgage loans, but which is not currently available for further borrowing.We may also incur indebtedness to: · prevent defaults under senior loans or discharge them entirely if that becomes necessary to protect the Partnership’s interests; or · assist in the development or operation of any real property. The total amount of all borrowing cannot exceed at any time 50% of the aggregate fair market value of all Partnership mortgage loans. The maturity of the Partnership’s bank line of credit agreement has been extended to March 2010, by which time the Partnership must repay or refinance its outstanding borrowings.Until the full retirement of the Partnership’s outstanding borrowings, the Partnership is required to apply towards repayment of the credit line all net proceeds of property sales and all principal payments received on loans, and the Partnership cannot repurchase partners’ interests, make distributions or fund withdrawals, other than distributions of up to a 3% annual return on investment. 5 3.Risk Factors “Risk Factors,” beginning at page 10, is modified as follows: · The risk factor entitled “Partnership Borrowing Involves Risks if Defaults Occur and Your Distributions May Decrease,” beginning at page 16, is replaced with the following: Partnership Borrowing Involves Risks if Defaults Occur and Your Distributions May Decrease Any borrowing by the Partnership may increase the risk of limited partner investments and reduce the amount the Partnership has available to distribute to limited partners. We have obtained a bank line of credit, under authority granted by the Partnership Agreement, which we have used from time to time to acquire or make mortgage loans, but which is not currently available for further borrowing.We may also incur other indebtedness to: · prevent defaults under senior loans or discharge them entirely if that becomes necessary to protect the Partnership’s interests; or · assist in the development or operation of any real property, which the Partnership has taken over as a result of a default. The total amount of such borrowing cannot exceed at any time 50% of the aggregate fair market value of all Partnership mortgage loans. The Partnership has a line of credit agreement with a group of banks that has provided interim financing on mortgage loans invested in by the Partnership. On October 13, 2009, a Modification to Credit Agreement was executed extending the maturity date to March 31, 2010 but providing that the lending banks are not required to advance any additional amounts. As of the date of the modification, the credit line’s principal balance was $39,446,000, which subsequently has been reduced to $31,270,445 by applying the proceeds of a loan payoff in October 2009. As further described in the following paragraphs, the credit line modification that the Partnership negotiated in order to extend the maturity date imposes additional costs and restrictions on the Partnership.As a result, the Partnership and limited partners face increased risk from our bank line of credit. Borrowing by the Partnership under its bank line of credit is secured, with recourse by the lending banks to all Partnership assets.As a result of modifications to our line of credit agreement, the agent for the lending banks will receive deeds of trust on real property owned by the Partnership and/or assignments of promissory notes and related assignments of deeds of trusts for current performing note receivables with a value of at least 200% of the credit line’s principal balance.Additionally, the line of credit is guaranteed by the General Partner. If the interest rates we are able to charge on our mortgage loans decrease below the interest rates we must pay on our line of credit, payments of interest due on our line of credit will decrease our income otherwise available for distribution to limited partners.In addition, if one of our mortgage loans goes into default and we are unable to obtain repayment of the principal amount of the loan through foreclosure or otherwise, payments of principal required on our line of credit will decrease the amount of cash we have available and could reduce the amounts we otherwise would have available for repurchases of Units from limited partners. 6 As a result of modifications to our line of credit agreement, all net proceeds of real estate or other investment property sales by the Partnership and all payments of loan principal received by the Partnership must be applied to the credit line, until it is fully repaid.Additionally, while the Partnership has outstanding borrowings on the credit line, the modifications prevent the Partnership from repurchasing partners’ interests or making distributions to partners (including withdrawals), other than distributions of up to a 3% annual return on investment. The bank line of credit agreement requires the Partnership to meet certain financial covenants including minimum tangible net worth, ratio of total liabilities to tangible net worth and ratio of maximum outstanding principal to asset value.The Partnership’s financial covenant regarding profitability has been removed from the line of credit agreement. In connection with modifications to our line of credit agreement, the unpaid principal amount bears interest prior to maturity at an annual rate of 1.50% in excess of the prime rate in effect from time to time (the prime rate is 3.25% as of October 13, 2009), subject to an interest rate floor of 7.50% per annum.Prior to March 2009, interest on the line of credit accrued at the prime rate, but a 5% interest floor was imposed by the banks in March 2009 as a condition of a financial covenant waiver. These interest rate increases and floors will immediately increase the Partnership’s cost of funds on such borrowings, resulting in higher Partnership interest expense and lower Partnership income than would apply when interest accrued at the prime rate. As a result of the modifications to the line of credit agreement, the Partnership is unable to borrow additional funds on the credit line and must either repay or refinance its outstanding borrowings by March 2010.If we are unable to maintain compliance with line of credit covenants in the future, or to timely obtain a waiver of noncompliance, the banks may accelerate repayment of outstanding borrowings, or charge a higher “default rate” of interest.Each of these consequences could reduce the amount of cash available to the Partnership, and therefore the amount of cash available for repurchases of Units from, or distributions to, limited partners.The maturity of the credit line or acceleration of repayment could require the Partnership to refinance, potentially on less favorable terms, or to liquidate Partnership investments to repay outstanding borrowings.There can be no assurance that we will be able to maintain compliance with covenants or obtain waivers of noncompliance on acceptable terms. …………… · The risk factor entitled “Repurchase of Units by the Partnership is Restricted,” beginning at page 17, is replaced with the following: 7 Repurchase of Units by the Partnership is Restricted If you purchase Units, you must own them for at least one year before you can request the Partnership to repurchase any of those Units. This restriction does not apply to Units purchased through the Partnership’s Distribution Reinvestment Plan.Some of the other restrictions on repurchase of Units are the following: · You must give a written request to withdraw at least 60 days prior to the withdrawal; · Payments only return all or the requested portion of your capital account and are not affected by the value of the Partnership’s assets, except upon final liquidation of the Partnership; · Payments are made only to the extent the Partnership has available cash; · There is no reserve fund for repurchases; · You may withdraw a maximum of $100,000 during any calendar quarter; · The total amount withdrawn by all limited partners during any calendar year, combined with the total amount of net proceeds distributed to limited partners during that year cannot exceed 10% of the aggregate capital accounts of the limited partners, except upon final liquidation of the Partnership; · Any withdrawal that reduces a limited partners’ capital account below $2,000 may lead to the General Partner distributing all remaining amounts in the account to close it out; · Withdrawal requests are honored in the order in which they are received; and · Payments are only made by the Partnership on the last day of any month. If the Partnership does not sell sufficient Units, if principal payments on existing loans decrease, or if the General Partner decides to distribute net proceeds to limited partners, your ability to have your Units repurchased may be adversely affected, especially if the total amount of requested withdrawals should increase substantially. To help prevent such lack of liquidity, the Partnership will not refinance or invest in new loans using payments of loan principal by borrowers, new invested capital of limited partners or proceeds from the sale of real estate, unless it has sufficient funds to cover previously requested withdrawals that are permitted to be paid. In December 2008, the Partnership reached the 10% limited partner withdrawal limit and the majority of scheduled withdrawals for December were temporarily suspended.These withdrawals were then made in January2009. In addition, January through September 2009 scheduled withdrawals were not made because the Partnership did not have sufficient available cash to make such withdrawals and needed to have funds in reserve to pay down its line of credit.As of October 19, 2009, there are approximately $57,104,000 of requested withdrawals for 2009 that have not been disbursed, an amount substantially greater than 10% of limited partner capital. 8 Additionally, due to the restrictions in the October 2009 modification to the Partnership’s line of credit agreement, the General Partner now believes that it is unlikely that any distributions of net proceeds will be made, or further withdrawals will be paid, during 2009 and possibly the first quarter of 2010.After the line of credit has been repaid and its restrictions no longer apply, which the General Partner anticipates will happen in early 2010, when funds become available for distribution from net proceeds, the General Partner anticipates causing the Partnership to make a pro rata distribution to partners of up to 10% of the Partnership’s capital, which will prevent any limited partner withdrawals during the same calendar year. …………… · The risk factor entitled “Liquidity of the General Partner,” beginning at page 18, is replaced with the following: Liquidity of the General Partner The Partnership depends on the General Partner for the conduct of all Partnership business including, but not limited to, the origination of and accounting for all mortgage loans and the management of all Partnership assets including mortgage loans and real estate.In order to obtain a waiver of financial covenant violations under its bank line of credit agreement, and later obtain an extension of its July2009 maturity date until July 2010, the General Partner’s line of credit has been frozen since March 2009.As additional terms of the General Partner’s modified credit line, the General Partner also agreed not to incur any new indebtedness, to new financial covenants, and to an increased interest rate and interest rate floor on its outstanding credit line borrowings, among other requirements.Due to these credit line restrictions and other terms, and the current general economic environment, the General Partner is experiencing, and will continue to experience, reduced liquidity, and primarily has been funding, and will continue to fund, its operating cash requirements from its collection of management and servicing fees from the Partnership.Should the General Partner’s liquidity problem continue or worsen, the General Partner might be required to reduce the number of its employees or make other operational changes that could negatively impact the Partnership. Additionally, the General Partner guarantees the Partnership’s bank line of credit, and under its terms, if the General Partner were to become insolvent or bankrupt, that would constitute an event of default under the Partnership’s line of credit agreement.In order to protect the Partnership from these impacts, the Partnership may have to elect a new General Partner that may or may not have comparable experience in managing assets such as those held by the Partnership. 4. Management’s Discussion and Analysis of Financial Condition and Results of Operations “Management’s
